DETAILED ACTION
	This office action is in response to the Applicant Election on 5/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 - 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, the claim includes a resonator device in the preamble.  However, the body of the claim appears to be claiming an intermediate as there is a layer of polycrystalline material adjacent to the cavities (such as polycrystalline material 110 in the cavities of Figure 7).  It is not clear if Applicant is intending to claim the final device or the intermediate device.  For examining sake, it was interpreted that the claim is for an intermediate device, thus the “resonator device” in the preamble is intended use.  Claims 15 - 20 depend on claim 14.
Regarding claim 19, the claim includes “the bonding layer of the substrate” and “the second boding layer of the second substrate” and “the second substrate”.  There is insufficient antecedent basis for these limitations in the claim.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 5,313,836, as cited by Applicant).
	Regarding claim 14, Fujii et al. teaches device comprising (Figure 3F): a substrate comprising a multi-layer structure including a layer of polycrystalline material 105; one or more cavities in the substrate 101, the one or more cavities extending at least partially into the substrate from a first major surface of the substrate, the one or more cavities located adjacent the polycrystalline material 105; and a layer of monocrystalline material 107 bonded over the substrate with a bonding layer 108/104 between the layer of monocrystalline material 107 and the substrate 101.
Please note that this is an intermediate device.  The feature of “a resonator device selected form the group consisting of a bulk acoustic wave resonator, a surface acoustic wave resonator, and a film bulk acoustic resonator” in the preamble is not given patentable weight as the device of Fujii et al. can also be used an intermediate device to form a resonator device.  Please also see MPEP 2111.02 (II).
Regarding claim 15, Fujii et al. teaches (see also Figure 2A) that the one or more cavities have a total sum cross-sectional area in a plane parallel to the first major surface of the substrate of at least thirty percent (30%) of a total area encompassed by a peripheral edge of the substrate at the first major surface of the substrate.  Please note that “peripheral edge” is interpreted as a singular outer edge.  Figure 2A shows that the cavity resides on the front edge.  One may arbitrarily define “a total area encompassed by a peripheral edge of the substrate” such that the one or more cavities have a total sum cross sectional area of at least 30% of the total area encompassed by the peripheral edge (singular). 
Regarding claim 16, Fujii et al. teaches that the one or more cavities 103 have a total sum cross-sectional area in the plane parallel to the first major surface of the substrate of at least fifty percent (50%) of the total area encompassed by the peripheral edge of the substrate at the first major surface of the substrate.  Please note that “peripheral edge” is interpreted as a singular outer edge.  Figure 2A shows that the cavity resides on the front edge.  One may arbitrarily define “a total area encompassed by a peripheral edge of the substrate” such that the one or more cavities have a total sum cross sectional area of at least 50% of the total area encompassed by the peripheral edge (singular). 
	Regarding claim 17, Fujii et al. teaches a liner material 104 on or in surfaces of the substrate within the one or more cavities.
	Regarding claim 18, Fujii et al. teaches that the liner 104 material comprises silicon oxide (Column 5, Line 57).
	Regarding claim 19, Fujii et al. teaches that the bonding layer 108 comprises silicon oxide (Column 6, Line 4).
	Regarding claim 20, Fujii et al. teaches that the polycrystalline material 105 comprises polycrystalline silicon (Column 5, Line 57 - 58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujii (US 6,171,881) teaches it is well known to use polysilicon 6 as a sacrificial material (Figures 5 and 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813